263 F.2d 912
James G. BURLEY, Appellant,v.UNITED STATES of America, Appellee.
No. 5971.
United States Court of Appeals Tenth Circuit.
January 26, 1959.

Appeal from the United States District Court for the District of Colorado; Alfred A. Arraj, Judge.
Irving P. Andrews, Denver, Colo., for appellant.
John S. Pfeiffer, Asst. U. S. Atty., for Dist. of Colo., Denver Colo. (Donald E. Kelley, U. S. Atty., for the Dist. of Colo., Denver, Colo., on the brief), for appellee.
Before PHILLIPS, MURRAH and LEWIS, Circuit Judges.
PER CURIAM.


1
This is a companion case to Robinson v. United States, 10 Cir., 263 F.2d 911. Appellant was convicted upon the first and fifth counts of the same indictment therein considered and held to be fatally defective. For the reasons stated in Robinson the judgment is reversed with instructions to dismiss the indictment.


2
PHILLIPS, Circuit Judge (dissenting).


3
For the reasons indicated in my dissent in Robinson v. United States, 10 Cir., 263 F.2d 912, I would affirm the conviction on Count One.